EXHIBIT 33.5 Management’s Assertion Report on Assessment of Compliance with Applicable Servicing Criteria U.S. Bank National Association (“U.S. Bank”) is responsible for assessing compliance as of December31, 2012 and for the period from January1, 2012 through December31, 2012 with the servicing criteria set forth in Item1122 (d)of Regulation AB applicable to it as set forth on Exhibit A hereto. This report covers asset backed securities transactions within the U.S. Bank Corporate Trust Asset Backed Securities Platform1 U.S. Bank hereby provides the following report on its assessment of compliance with the servicing criteria set forth in Item1122 of Regulation AB applicable to it and as described on Exhibit A hereto: 1.
